
	

113 S931 IS: Breast Cancer Patient Education Act of 2013
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 931
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Blunt (for himself,
			 Mr. Brown, Mr.
			 Tester, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to raise awareness
		  of, and to educate breast cancer patients anticipating surgery, especially
		  patients who are members of racial and ethnic minority groups, regarding the
		  availability and coverage of breast reconstruction, prostheses, and other
		  options.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Patient Education Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The American
			 Cancer Society estimates that in 2013, about 232,340 new cases of breast cancer
			 will be diagnosed in American women.
			(2)Breast cancer has
			 a disproportionate and detrimental impact on African-American women and is the
			 most common cancer among Hispanic women.
			(3)African-American
			 women under the age of 40 have a greater incidence of breast cancer than
			 Caucasian women of the same age.
			(4)According to the
			 Health Resources and Services Administration, women residing in rural areas may
			 have lower rates of mammography screening compared to non-rural women because
			 of barriers to health care, such as greater distances to medical facilities and
			 lower educational, income, and health insurance levels.
			(5)Individuals
			 undergoing surgery for breast cancer should have the opportunity to give due
			 consideration to the option of breast reconstructive surgery, either at the
			 same time as the breast cancer surgery or at a later date.
			(6)According to the
			 American Cancer Society, immediate breast reconstruction offers the advantage
			 of combining the breast cancer surgery with the reconstructive surgery and is
			 cost effective, while delayed breast reconstruction may be advantageous in
			 women who require post-surgical radiation or other treatments.
			(7)A
			 woman who has had a breast removed may not be a candidate for surgical breast
			 reconstruction or may choose not to undergo additional surgery and instead
			 choose breast prostheses.
			(8)The Women’s Health
			 and Cancer Rights Act of 1998 (WHCRA; Public Law 105–277) requires health plans
			 that offer medical and surgical benefits with respect to a mastectomy to also
			 provide coverage for all stages of reconstruction of the breast on which the
			 mastectomy has been performed, surgery and reconstruction of the other breast
			 to produce a symmetrical appearance, prostheses, and physical complications of
			 mastectomy, including lymphedemas.
			(9)A
			 2007 study by Amy Alderman, M.D. at the University of Michigan reported that up
			 to 70 percent of women eligible for breast reconstruction are not informed of
			 their reconstructive options by their general surgeon.
			(10)A 2003 study by
			 Alderman and others found that race is a significant predictor of
			 reconstruction. Compared with the odds of reconstruction for Caucasians, the
			 odds of reconstruction for African-Americans, Hispanics, and Asians are
			 significantly less.
			(11)A 2007 study by
			 Caprice Greenberg, M.D. of the Dana Farber Cancer Institute and others found
			 that Hispanic patients were less likely to receive reconstruction. This may be
			 because of language barriers between the patient and provider. Although 72
			 percent of patients who primarily spoke English went on to receive
			 reconstruction after discussing it with their providers, no patient in the
			 study with a primary language other than English went on to receive
			 reconstruction.
			(12)A 2009 study by
			 Alderman and others also found that the relationship between race and
			 reconstruction rates persisted when demographic and clinical factors were
			 controlled for. Minority women are significantly less likely than Caucasians to
			 see a plastic surgeon before initial surgery, were most likely to desire more
			 information about reconstruction, and satisfaction was lowest among minority
			 women without reconstruction.
			(13)The low use of
			 reconstruction for minorities is not explained by lower demand for the
			 procedure. Lower health literacy, financial issues, and less access to plastic
			 surgeons emerged as barriers to reconstruction in the 2009 Alderman study.
			 These results suggest that there is a substantial unmet need for information,
			 especially among racial and ethnic minority groups regarding reconstruction
			 options and coverage required by the Women's Health and Cancer Rights Act of
			 1998.
			(14)A 2010 study by
			 Warren H. Tseng, M.D. and others at the University of California Davis found
			 that patients from rural areas are less likely to undergo breast reconstruction
			 following mastectomy for breast cancer than their urban counterparts.
			3.Breast
			 reconstruction educationPart
			 V of title III of the Public Health Service Act (42 U.S.C. 280m; programs
			 relating to breast health and cancer) is amended by adding at the end the
			 following:
			
				399NN–1.Breast
				reconstruction education
					(a)In
				generalThe Secretary shall provide for the planning and
				implementation of an education campaign to inform breast cancer patients
				anticipating surgery regarding the availability and coverage of breast
				reconstruction, prostheses, and other options, with a focus on informing
				patients who are members of racial and ethnic minority groups.
					(b)Information To
				Be disseminated
						(1)Specific
				informationSuch campaign shall include dissemination of the
				following information:
							(A)Breast
				reconstruction is possible at the time of breast cancer surgery, or at a later
				time.
							(B)Prostheses or
				breast forms may be available.
							(C)Federal law
				mandates both public and private health plans to include coverage of breast
				reconstruction and prostheses.
							(D)The patient has a
				right to choose a provider of reconstructive care, including the potential
				transfer of care to a surgeon that provides breast reconstructive care.
							(E)The patient may
				opt to undergo breast reconstruction some time after the time of breast cancer
				surgery for personal or medical reasons, during treatment or after completion
				of all other breast cancer treatments.
							(2)Other
				informationIn addition to the information described in paragraph
				(1), such campaign may include dissemination of such other information (whether
				developed by the Secretary or by other entities) as the Secretary determines
				relevant.
						(3)Required
				publicationThe information required to be disseminated under
				paragraph (1) and any information disseminated in accordance with paragraph (2)
				shall be posted on the Internet Web sites of relevant Federal agencies,
				including the Office of Women’s Health, the Office of Minority Health, and the
				Office of Rural Health Policy.
						(4)RestrictionSuch campaign shall not specify, or be
				designed to serve as a tool to limit, the health care providers available to
				patients.
						(c)ConsultationIn developing the information to be
				disseminated under this section, the Secretary shall consult with appropriate
				medical societies and patient advocates related to breast cancer, breast
				reconstructive surgery, breast prostheses, and breast forms and with patient
				advocates representing racial and ethnic minority groups with a special
				emphasis on African-American and Hispanic populations.
					(d)DefinitionsIn this section, the terms racial and
				ethnic minority group and Hispanic have the meanings given
				such terms in section 1707.
					(e)ReportNot later than 2 years after date of
				enactment of the Breast Cancer Patient
				Education Act of 2013 and every 2 years thereafter, the Secretary
				shall submit to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Energy and Commerce of the House of Representatives
				a report describing the activities carried out under this section during the
				preceding 2 fiscal years, which shall include an evaluation of the extent to
				which such activities have been effective in improving the health and
				well-being of racial and ethnic minority
				groups.
					.
		
